DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savolainen (US Pat Pub# 20160134709) in view of Buchheim et al. (US Pat Pub# 2015/0119077) and further in view of Schilling et al. (US Pat Pub# 2017/0312530).
Regarding claims 1 and 11, Savolainen teaches an external device for communicating with a device (Fig. 1A), comprising a transceiver 116 (Fig. 1A); memory, within the ED, configured to store program instructions and an authorized list (Sections 0121-0123 and 0127-0128, authorized list); and one or more processors, within the ED, configured to execute the program instructions to identify an identifier from the advertising data packet apply a filter to determine when the advertising data packet is from an authorized device based on the ID (Sections 0121-0123 and 0127-0128, advertising filter to check if the device ID is on the list), wherein the filter determines when the advertising data packet is from an authorized device  based on the ID and the approved device list, wherein the filter does not block connection requests (Sections 0121-0123 and 0127-0128, advertising filter to check if the device ID is on the list and based on the list making a connection etc.); based on the determination by the filter, transmit a connection request data packet when the filter determines that the advertising data packet is from the authorized (Sections 0121-0123 and 0127-0128, advertising filter to check if the device ID is on the list and based on the list making a connection etc.); and establish a communication session with the authorized device (Sections 0121-0123 and 0127-0128, advertising filter to check if the device ID is on the list and based on the list making a connection etc.).  Savolainen fails to teach scan for an advertising data packets and an implantable medical device.
Buchheim teaches scan for an advertising data packets (Sections 0049-0051, scan request data packet having a device identifier).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate scan for an advertising data packets as taught by Buchheim into Savolainen’s device in order to improve functionality (Sections 0038-0039).
Savolainen and Buchheim fail to teach an implantable medical device
Schilling teaches an implantable medical device (Sections 0006, 0010-0012, and 0048-0049, implantable medical device such as pacemaker, defibrillator, etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an implantable medical device as taught by Schilling into scan for an advertising data packets as taught by Buchheim into Savolainen’s device in order to improve functionality.
Regarding claims 2 and 12, Buchheim further teaches wherein the transceiver is further configured to transmit a scan request data packet to the device, the one or more processors configured to establish the communication session with the authorized device independent of the scan request data packet (Sections 0049-0051, scan request data packet having a device identifier).
Regarding claims 3 and 13, Buchheim further teaches wherein the transceiver is further configured to transmit the scan request data packet before receiving the advertising data packet (Sections 0049-0051, scan request data packet having a device identifier). 
Regarding claim 4, Savolainen further teaches wherein the advertising data packet broadcast from the device includes a universal unique identifier (Section 0144, universal unique identifier).
Regarding claims 5 and 14, Savolaienen further teaches teaches wherein the ID represents a unique identifier for the device (Sections 0142-0145, unique identifier).
Regarding claims 6 and 15, Savolaienen further teaches wherein the one or more processors are further configured to execute the program instruction to establish the communication session with the authorized device based on a response from the device to the connection request data packet (Sections 0121-0123 and 0127-0128, advertising filter to check if the device ID is on the list and based on the list making a connection etc.).
Regarding claims 7 and 16, Savolaienen further teaches wherein the response from the device includes a universal unique identifier related to the device (Section 0144, universal unique identifier).
Regarding claims 8 and 17, Schilling further teaches wherein the advertising data packet is from one of a cardiac monitoring device, pacemaker, cardioverter, cardiac rhythm management device, defibrillator, neurostimulator, leadless monitoring device, or leadless pacemaker (Sections 0006, 0010-0012, and 0048-0049, implantable medical device such as pacemaker, defibrillator, etc.).
Regarding claims 9 and 18, Savolaienen further teaches wherein the communications session is established using a Bluetooth low energy (BLE) protocol, and the filter represents a BLE link layer advertising filter (Sections 0076-0082, 0121-0123, and 0127-0128, Bluetooth low energy).
Regarding claim 10, Savolaienen further teaches wherein the external device represents one of a table computer, smart phone, smart watch, laptop, or programmer device (Fig. 1A, smart phone).
Regarding claim 19, Savolaienen further teaches wherein the one or more wireless communication protocols include a Bluetooth low energy (BLE) protocol, and the advertising filter is applied at a BLE link layer (Sections 0076-0082, 0121-0123, and 0127-0128, Bluetooth low energy).
Regarding claim 20, Savolaienen further teaches transmitting the connection request data packet after transmitting request data packet and after the filter is applied (Sections 0121-0123 and 0127-0128, advertising filter to check if the device ID is on the list and based on the list making a connection etc.).
Response to Arguments
Applicant’s Remarks
Examiner’s Response
“The primary reference, Savolainen does not describe a medical device. It is a basic canon of Patent Law that, to establish an obviousness rejection, the Office should set forth, among other things, a reason for modifying a primary
reference in a manner that will render obvious the claimed invention.”
In response to applicant's argument that examiner has no reason for modifying a primary reference in a manner that will render the claimed invention obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Examiner is not bodily incorporating Savolainen’s device into Schilling’s device.  Examiner is using Savolainen to show the wireless techniques of applicant’s claims are obvious by Savolainen.  There is no mention of bodily incorporation in the motivation.  The combination of Savolainen, Buchheim, and Schilling teaches all limitations in claims 1 and 11.   
“Moreover, it is respectfully submitted that Schilling teaches away from a combination that utilizes Savolainen’s protocol to communicate with an implantable medical device.”
See above response.  Further, both Schilling and Savolainen are wireless device.  Schilling wireless device is implanted into a person.
“It is respectfully submitted that, given Shillings detailed and specific description of a communications protocol, that utilizes inductive coupling to transmit clinician session initiation requests, the person of ordinary skill would not have any legitimate reason to replace Shilling’s original protocol with the protocol of Savolainen. Doing so, would increase battery drain and decrease security.”
Shilling is used to only teach an implantable medical device.  Examiner is not bodily incorporating the protocol of Shilling into Savolainen’s protocol.
“Consequently, it is respectfully
submitted that the person of ordinary skill would view Savolainen and Schilling as
fundamentally different. The person of ordinary skill would implement the communications process described in Schilling in its original form in an implantable device.”
See above responses.
“Thus, Buchheim does not afford any legitimate reason to modify the communications management process of Savolainen or Schilling.”
See above responses.  Again, examiner is not bodily modifying any of the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        4/27/2022